Exhibit 10.1

Amendment No. 1

to the

Industrial Packaging Group Special Incentive Plan

Effective February 7, 2011

The International Paper Company Industrial Packaging Group Special Incentive
Plan, effective as of January 1, 2009, (the “IPG Plan”) is hereby amended
effective February 7, 2011:

1. By deleting the final sentence of the first paragraph of Section IV and
inserting the following language in lieu thereof:

“No senior vice president of the Company shall be eligible to participate in the
Plan.”

2. By deleting Section V(C) in its entirety and inserting the following language
in lieu thereof:

C. Approval by the Committee of the Total Award Pool

The Company’s determination of performance achievement will be presented to the
Committee for its review and approval.

The Committee approves the total award pool based on the Business’ performance
achievement against certain Performance Objectives. The Committee has discretion
to approve an award pool based on either Award Scale set forth in Section VI.

3. By deleting Section VI “Payout of Awards” in its entirety and inserting the
following language in lieu thereof:

 

VI. Payout of Awards

Participants each have a Target Award expressed as a percentage of the midpoint
of a defined salary range based on position level as set forth on the attached
Appendix A.

Earned Awards are based on the Committee’s determination of performance
achievement as described in Section V(C), above.

Awards may be earned based on the following Award Scale:

Award Scale

 

If achievement of

Business EBITDA

is:

   In each year of  the
Performance Period, the
Target Award is
multiplied by:  

TOTAL Earned Award at

December 31, 2010 is:

$3.6 Billion    50%   1X Annual MIP Target Award $3.8 Billion    100%   2X
Annual MIP Target Award $4.1 Billion    150%   3X Annual MIP Target Award



--------------------------------------------------------------------------------

In the discretion of the Committee, awards may be earned based on the following
Alternate Award Scale:

Alternate Award Scale

 

If achievement of

Business Cash Flow
is:

   In each year of the
Performance Period, the
Target Award is
multiplied by:  

TOTAL Earned Award at

December 31, 2010 is:

$2.65 Billion    25%    1/2 X Annual MIP Target Award

Participants do not vest in the Earned Award until the end of the two-year
Performance Period; there is no partial vesting during the Performance Period.